Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				 DETAILED ACTION	The office acknowledges Applicants amendments and arguments dated 7/26/2022 and 08/09/2022. Claims 2, 5, 29, 30, 33-36, 38 were amended and new claims 39-49 were added on 7/26. For the sake of compact prosecution the examiner discussed allowable subject matter with attorney of record, Yaohua Dong on Aug 8 2022. Claims 2 and 36 have been amended on Aug 09 2022. Claims 1, 4, 6-28, 31-32, 37, 48-49 has been cancelled. In light of the claim amendments and arguments the rejections of record are withdrawn. The pending claims 2-3, 5, 29-30, 33-36, 38-47 are allowed. 

			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The currently claimed method of treating propionic acidemia (PA) with the piperazinyl derivative compounds is not suggested or taught by the prior art. The closest prior art teaches piperazinyl derivative compounds as pantothenate kinase modulators and its use in disorders such as diabetes mellitus, neurologic disorders such as pantothenate kinase-associated neurodegeneration (Sharma, US 10899734). The compounds used in claim 2 is not taught in the art for its use in propionic acidemia and it would have not been obvious to one skilled in the art to make a kit with these compounds and a second agent useful for treating PA. The prior art do not anticipate or make obvious the use of the compounds as in the currently claimed method for the treatment of the specific disease propionic acidemia. Thus claims 2-3, 5, 29-30, 33-36, 38-47 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627